DETAILED ACTION
This detailed action is in response to the application filed on December 15, 2021, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  the initial recitations of "PSH," "MPSH," and "NOM" should each be preceded by the term to which the abbreviation pertains.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "configured for use" in Claims 7-11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for water (Spec., Paragraphs ("Pr") 4,29,30,42,49,50,55,61,64,68,70,72,74,79,84), does not reasonably provide enablement for any liquid as recited in the preamble of Claim 1 from which all claims depend including such liquids as mercury, carbon tetrachloride, and glycerol. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention. As to the breadth of the claims, the claims encompass all liquids. As to the nature of the invention and the amount of direct provided by the inventor, the invention claims all liquids but the specification only provides a single embodiment related to liquid water. As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement. As to the existence of working examples, no working examples for liquids other than water have been identified weighing against a finding of enablement. Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine the conditions necessary to use the claimed method for all liquids.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each claim recites "the method is configured for use" with different structures yet none of the claims indicate what structure from the method must be configured or how it is configured to operate with the additional structure recited in each claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 12, 13, 15-17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keene, International Publication No. WO 2011/017702A1 ("Keene").
Applicants' claims are directed towards a method.
Regarding Claim 1-8, 12, 13, 15-17, 20, and 21, Keene discloses a method of removing an oxidative compound from a liquid (Pg1/L21-30), said method comprising the step of contacting the liquid with one or more polymers (Pg1/L21-30), wherein the oxidative compound binds to the polymer and is removed from the liquid (Pg1/L21-30 (note claimed polymer includes N-halamine such that the same material will react in the same manner, MPEP 2112.01(II))).
Additional Disclosures Included: Claim 2: wherein the oxidative compound is selected from the group consisting of free chlorine, free bromine, a water-soluble chloramine, or any combination thereof (Pg13/L10-12). Claim 3: wherein the polymer comprises PSH, wherein PSH is a repeating unit structure comprising 
    PNG
    media_image1.png
    282
    164
    media_image1.png
    Greyscale
, wherein X is independently H, Cl, or Br (Pg3/L6-11), or wherein the polymer comprises MPSH, wherein MPSH is a repeating unit structure comprising
    PNG
    media_image2.png
    289
    149
    media_image2.png
    Greyscale
, wherein X is independently H, Cl, or Br (Pg2/L27-Pg3/L4), or wherein the polymer comprises NOM, wherein NOM is a repeating unit structure comprising 
    PNG
    media_image3.png
    96
    359
    media_image3.png
    Greyscale
, wherein X is independently H, Cl, or Br. Claim 4: wherein the liquid comprises water (Pg1/L21-30). Claim 5: wherein the liquid comprises water selected from the group consisting of water for kidney dialysis, water for potable water (Pg6/L1-9), water for bottled water, water for a water treatment pitcher, and water for an aquarium. Claim 6: wherein the binding of the oxidative compound to the polymer is covalent binding (Pg11/L22-24; see also MPEP 2112.01(II) regarding same composition having some properties). Claim 7: wherein the method is configured for use in a vessel (Pg4/L29-30; see also 112(b) analysis). Claim 8: the method is configured for use in a filter cartridge (Pg2/L6-12; see also 112(b) analysis). Claim 12: wherein the polymer comprises particles (Pg11/L24-27). Claim 13: wherein the polymer comprises beads (Pg11/L24-27). Claim 15: wherein the polymer is cross-linked (Pg12/L12-14). Claim 16: wherein the polymer comprises particles, and wherein the particles comprise beads (Pg11/L24-27). Claim 17: wherein the polymeric beads are crosslinked (Pg11/L24-31 (note media 17 may be bead and cross-linked)). Claim 20: an antimicrobial composition comprising one or more polymers produced by the method of Claim 1 (Pg11/L3-5). Claim 21: wherein the antimicrobial composition comprises Cl, Br, or a combination thereof (Pg2/23-24, Pg2/L27-Pg3/L4).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keene, International Publication No. WO 2011/017702A1 ("Keene") in view of Fukuzaki, European Publication No. EP 3517589A1 ("Fukuzaki").
Applicants' claim is directed towards a method.
Regarding Claim 9, 14, 18, and 19, Keene discloses the method of Claim 1 except for wherein the method is configured for use in a resin treatment bed.
Fukuzaki also relates to a method of removing oxidative compounds from liquid using polymers (Paragraph 11 ("Pr")) and discloses wherein the method is configured for use in a resin treatment bed (Pr45; see also 112(b) analysis).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the method disclosed by Keene with the resin bed disclosed by Fukuzaki because, according to Fukuzaki, the polymer used to remove oxidative compounds may be used in many different shapes (Pr45) such that it would have been obvious to try the shape of a resin treatment bed.
Additional Disclosures Included: Claim 14: wherein the polymer comprises porous beads (Keene, Pg11/L24-27, Pg12/L12-14 (note polymer on porous structure); Fukuzaki, Pr22,33,42). Claim 18: wherein the polymer comprises particles, and wherein the particles comprise porous beads (Keene, Pg11/L24-27, Pg12/L12-14 (note polymer on porous structure); Fukuzaki, Pr22,33,42). Claim 19: wherein the porous polymeric beads are crosslinked (Keene, Pg11/L24-31 (note media 17 may be bead and cross-linked)).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Keene, International Publication No. WO 2011/017702A1 ("Keene") in view of HaloPure, EPA Letter ("HaloPure").
Applicants' claim is directed towards a method.
Regarding Claims 10 and 11, Keene discloses the method of Claim 1 except for wherein the method is configured for use in a water treatment unit comprising a reverse osmosis membrane.
HaloPure also relates to a method of treating water using polymers (Pg2) and discloses wherein the method is configured for use in a water treatment unit comprising a reverse osmosis membrane (Pg3/Pr5; see also 112(b) analysis).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the method disclosed by Keene with the reverse osmosis disclosed by HaloPure because, according to HaloPure, the use of the method with a reverse osmosis membrane allows for removal of "objectionable tastes and odors from drinking water" (Pg2/Pr2) while preserving the reverse osmosis membrane filter from spoilage due to bacterial growth thereby extending the life of the filter (Pg2/Pr2).
Additional Disclosures Included: Claim 11: wherein the method is configured for removing the oxidative compound from standing water, pumped water (HaloPure, Pg2/Pr1 (note use on municipal water which is pumped), or recirculated water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779